 

INDEPENDENT CONSULTANT AGREEMENT

 

This Independent Consultant Agreement (this “Agreement”) is dated effective as
of the 9th day of October, 2017 (the “Effective Date”).

 

BETWEEN:

 

APPCOIN INNOVATIONS INC., a corporation duly incorporated under the laws of the
state of Nevada with a business address at 3250 Oakland Hills Court, Fairfield,
CA 94534

 

(email: jgeiskopf@aol.com)

 

(the “Company”)

 

AND:

 

MICHAEL A. BLUM, an individual having an address at 2212 Glenbrook Way, Las
Vegas, NV 89117

 

(email: michael.blum@repulsebaycapital.com)

 

(the “Consultant”)

 

WHEREAS:

 

A.       The Company is engaged in the business providing services to entities
and persons who wish to conduct crypto currency offerings;

 

B.       The Consultant has considerable expertise in the general management of
start-ups, financial and business matters; and

 

C.       The Company wishes to obtain, and the Consultant wishes to provide,
certain services to the Company on the terms and conditions set out in this
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Consultant
(each, a “Party” and, together, the “Parties”) covenant and agree as follows:

 

1. Services to be Provided     1.1 Commencing on the Effective Date, the
Consultant will hold the position of Chief Financial Officer and provide such
services to the Company as are described in Schedule A to this Agreement (the
“Services”). The Consultant will also provide any other services not
specifically mentioned in Schedule A, but which, by reason of the Consultant’s
capability, he knows or ought to know are necessary to ensure that the best
interests of the Company are maintained. The Consultant shall be reasonably
available to perform the Services required under this Agreement.

 

 

- 2 -

 

1.2 The Consultant will report to the Board of Directors of the Company (the
“Board”) and will keep the Board informed of all matters concerning the Services
as requested by the Board from time to time.     1.3 The Consultant will perform
the Services to the level of competence and skill one would reasonably expect
from someone who has skills and experience similar to that of the Consultant.
The Consultant shall devote sufficient working time, attention and ability in a
timely manner to the Business of the Company (as defined herein), and to any
associated company, as is reasonably necessary for the proper performance of the
Services pursuant to this Agreement.     1.4 The Consultant will not have any
right or authority, express or implied, to commit or otherwise obligate the
Company in any manner whatsoever, except to the extent specifically authorized
by the Board. The Consultant is not authorized to make any representation,
contract or commitment on behalf of the Company unless, prior to such time, he
is specifically authorized in writing to do so by the Board.     1.5 The
Consultant will faithfully, honestly and diligently serve the Company, use his
best efforts to promote the best interests of the Company and co-operate with
the Company, and utilize maximum professional skill and care to ensure that the
Services are rendered to the satisfaction of the Company.     1.6 The Consultant
will comply with all applicable rules, laws and regulations, and all applicable
Company policies (to the extent they have been provided to Consultant by the
Company), having application to the carrying out and performance of his
obligations under this Agreement.     1.7 At all times while on the Company’s
premises or representing the Company in any other location in connection with
the provision of the Services, the Consultant will observe the Company’s rules
and regulations with respect to conduct, health, safety and protection of
persons and property.     2. Independent Consultant Relationship     2.1 It is
expressly agreed that the Consultant’s relationship with the Company is that of
an independent contractor in performing the Services under this Agreement, and
nothing in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship between
the Consultant and the Company.     2.2 The Consultant will not be entitled to
any of the benefits that the Company may make available to its employees from
time to time, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits. The Company will not pay any contribution
to any pension plan, employment insurance or withholding taxes, nor provide any
other contributions or benefits, which might be expected in an employer-employee
relationship on behalf of the Consultant.

 



 

- 3 -

 

2.3 The Consultant is solely responsible for, and will file on a timely basis,
all tax returns and payments required to be filed with or made to any federal,
state or local tax authority with respect to the performance of the Services and
the consideration therefor under this Agreement.     2.4 The Consultant is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing the Services.     2.5 The Consultant represents and
warrants that the Consultant has the right to provide the Services to the
Company without violation of obligations to others and that any advice,
information and documents given by the Consultant to the Company under this
Agreement may be used fully and freely by the Company, unless otherwise so
designated orally or in writing by the Consultant at the time of communication
of such information.     3. CONSIDERATION FOR SERVICES     3.1 As compensation
for carrying out the Services during the term of this Agreement, the Company
agrees to pay to the Consultant a signing bonus of $25,000, payable within 30
days of the Effective Date, and a consulting fee in the amount of $10,000 per
month, to be paid on a monthly basis at the end of each month.     3.2 Subject
to compliance with all applicable securities laws, the Company will grant,
within 60 days of the Effective Date, to the Consultant stock options in an
amount to be determined by the Board, which number is commensurate with the role
of Chief Financial Officer.     3.3 Unless otherwise waived by the Company, the
Consultant will submit monthly reports to the Company showing the amount of
hours worked by the Consultant on behalf of the Company during that period.    
3.4 The Consultant may incur expenses in the name of the Company, provided such
expenses relate solely to the carrying out of the Services pursuant to this
Agreement. The Consultant will, as soon as practicable, forward all invoices for
expenses incurred on behalf of the Company and the Company agrees to pay said
invoices within 30 days of receipt. Any expenses of $500 or greater incurred by
the Consultant in connection with the carrying out of the Consultant’s duties
pursuant to this Agreement must be approved by the Company in writing prior to
the incurring of such expenses by the Consultant, unless pre-approval is
impractical or impossible.     4. Term and Termination     4.1 This Agreement
will commence on the Effective Date and will continue for twelve (12) months
(the “Term”), unless terminated in accordance with Section 4.3 or renewed in
accordance with Section 4.2.

 

 

- 4 -

 

4.2 Notwithstanding Section 4.1, this Agreement will automatically be renewed
for subsequent terms of twelve (12) months unless the Company provides written
notice to the Consultant by no later than 30 days prior to the last day of the
applicable Term of its intention to not renew this Agreement. If this Agreement
is renewed, the Board will perform an annual review of compensation paid to the
Consultant, at the time such renewal is offered to the Consultant.     4.3
Notwithstanding Section 4.1, this Agreement may be terminated at any time by:

 

  (a) the Consultant giving at least 30 days advance notice in writing to the
Company;         (b) the Company by giving at least 30 days advance notice in
writing to the Consultant; or         (c) the Company without notice in the
event that the Consultant: (i) breaches any term of this Agreement, (ii)
neglects the Services or any other duty to be performed by the Consultant under
this Agreement, (iii) engages in any conduct which is dishonest, or damages the
reputation or standing of the Company, (iv) is convicted of any criminal act,
(v) engages in any act of moral turpitude, (vi) files a voluntary petition in
bankruptcy, or (vii) is adjudicated as bankrupt or insolvent.

 

4.4 Upon termination of this Agreement for any reason, the Consultant shall
promptly deliver the following in accordance with the directions of the Company:

 

  (a) a final accounting, reflecting the balance of expenses incurred on behalf
of the Company as of the date of termination;         (b) all documents
pertaining to the Company or this Agreement, including, but not limited to, all
Confidential Information, books of account, correspondence and contracts; and  
      (c) all equipment and any other property belonging to the Company.

 

4.5 If this Agreement is terminated for any reason set forth in Section 4, then
the Consultant will be entitled to the fees earned to the effective date of
termination and any expenses incurred on behalf of the Company prior to the
effective date of termination which are otherwise reimbursable by the Consultant
pursuant to the terms of this Agreement.     4.6 The definitions contained in
this Agreement and the rights and obligations contained in this Section 4 and in
Sections 5, 6, 7 and 8 will survive any termination or expiration of this
Agreement.     4.7 Upon the termination of this Agreement for whatever reason,
the Consultant shall upon the request of the Company, immediately resign,
without claim for compensation or severance of any kind whatsoever, from all
offices and directorships held by him in the Company or any affiliated company
and in the event of their respective failure to do so the Company is hereby
irrevocably authorized to appoint its designated person in their respective
names and on their behalf to execute any documents and to do all things
requisite to give effect thereto.

 

 

- 5 -

 

4.8 The Consultant shall not, at any time after the termination of this
Agreement, represent himself as being in any way connected with or interested in
the business of the Company.

 

5. Confidentiality     5.1 For the purposes of this Agreement, “Confidential
Information” means information, whether or not originated by the Consultant,
that relates to the business or affairs of the Company, its affiliates, clients,
sales personnel or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients or suppliers (whether or not
reduced to writing or designated or marked as confidential), including, but not
limited to, the following:

 

  (a) any technical and non-technical information related to the Company’s
business and current, future and proposed products and services of the Company,
including, without limitation, Company Innovations (as defined herein), Company
Property (as defined herein) and the Company’s information concerning research,
development, design and product details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, and business plans;         (b) information relating to strategies,
research, communications, business plans and financial data of the Company;    
    (c) any information of or regarding the Company and its business which is
not readily publicly available;         (d) work product resulting from or
related to work or projects performed, or to be performed, for the Company or
its affiliates, including, but not limited to, the methods, processes,
procedures, analysis, techniques and audits used in connection therewith;      
  (e) any intellectual property contributed to the Company, and any other
technical and business information of the Company and its affiliates which is of
a confidential, trade secret and/or proprietary character;         (f) marketing
and development plans, price and cost data, price and fee amounts, pricing and
billing policies, quoting procedures, marketing techniques, methods of obtaining
business, forecasts and forecast assumptions and volumes, current and
prospective client lists, and future plans and potential strategies of the
Company that have been or are being discussed;         (g) information belonging
to third parties or which is claimed by third parties to be confidential or
proprietary and which the Company has agreed to keep confidential; and

 

 

- 6 -

 



  (h) any other information that becomes known to the Consultant as a result of
this Agreement or the services performed hereunder, including information
received by the Company from others, that the Consultant, acting reasonably,
believes is confidential information or that the Company takes measures to
protect.

 

5.2 The Consultant’s obligations under this Section 5 do not apply to any
Confidential Information that the Consultant can demonstrate: (a) was in the
public domain at or subsequent to the time the Confidential Information was
communicated to the Consultant by the Company through no fault of the
Consultant; (b) was rightfully in the Consultant’s possession free of any
obligation of confidence at or subsequent to the time the Confidential
Information was communicated to the Consultant by the Company; or (c) was
independently developed by the Consultant without use of, or reference to, any
Confidential Information communicated to the Consultant by the Company. A
disclosure of any Confidential Information by Consultant in response to a valid
order by a court or other governmental body or as otherwise required by law will
not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes, provided, however, that the Consultant
provides prompt prior written notice thereof to the Company to enable the
Company to seek a protective order or otherwise prevent the disclosure     5.3
The Consultant acknowledges that the Confidential Information is a valuable and
unique asset of the Company and that the Confidential Information is and will
remain the exclusive property of the Company. The Consultant agrees to maintain
securely and hold in strict confidence all Confidential Information received,
acquired or developed by the Consultant or disclosed to the Consultant as a
result of or in connection with the Services. The Consultant agrees that, both
during and after the termination of this Agreement, the Consultant will not,
directly or indirectly, divulge, communicate, use, copy or disclose or permit
others to use, copy or disclose, any Confidential Information to any person,
except as such disclosure may be consented to by prior written authorization of
the board of directors of the Company.     5.4 The Consultant may use the
Confidential Information solely to perform the Services for the benefit of
Company. The Consultant shall treat all Confidential Information with the same
degree of care as the Consultant accords to the Consultant’s own confidential
information, but in no case shall the Consultant use less than reasonable care.
The Consultant shall immediately give notice to the Company of any unauthorized
use or disclosure of the Confidential Information. The Consultant shall assist
the Company in remedying any unauthorized use or disclosure of the Confidential
Information.     5.5 All Confidential Information and any materials and items
(including, without limitation, software, equipment, tools, artwork, documents,
drawings, papers, diskettes, tapes, models, apparatus, sketches, designs and
lists) that the Company furnishes to the Consultant, whether delivered to the
Consultant by the Company or made by the Consultant in the performance of the
Services, and whether or not they contain or disclose Confidential Information
(collectively, the “Company Property”), are the sole and exclusive property of
the Company or the Company’s affiliates, suppliers or customers. The Consultant
agrees to treat the Company Property with the same degree of care as the
Consultant treats its own property, but in no case shall the Consultant use less
than reasonable care. Within five (5) days after any request by the Company, the
Consultant shall destroy or deliver to the Company, at the Company’s option: (a)
all Company Property and (b) all materials and items in the Consultant’s
possession or control that contain or disclose any Confidential Information. The
Consultant will provide the Company a written certification of the Consultant’s
compliance with the Consultant’s obligations under this Section 5.5.

 

 

- 7 -

 

5.6 During the term of this Agreement, the Consultant will not accept work,
enter into a contract or accept an obligation in breach of the Consultant’s
obligations under Section 7 of this Agreement, or the scope of the Services to
be rendered for Company, under this Agreement. The Consultant warrants that, to
the best of the Consultant’s knowledge, there is no other existing contract or
duty on the Consultant’s part that conflicts with or is inconsistent with this
Agreement.     5.7 The Consultant represents and warrants that the Consultant
has not used and will not use, while performing the Services, any materials or
documents of another company which the Consultant is under a duty not to
disclose. The Consultant understands that, while performing the Services, the
Consultant shall not breach any obligation or confidence or duty the Consultant
may have to any current or former client or employer. The Consultant represents
and warrants that it will not, to the best of its knowledge and belief, use or
cause to be incorporated in any of the Consultant’s work product, any data
software, information, designs, techniques or know-how which the Consultant or
the Company does not have the right to use.     5.8 The Consultant will
indemnify and hold harmless the Company from and against any and all third party
claims, suits, actions, demands and proceedings against the Company and all
losses, costs, damages, expenses, fees and liabilities related thereto arising
out of or related to: (a) an allegation that any item, material or other
deliverable delivered by the Consultant under this Agreement infringes any
intellectual property rights or publicity rights of a third party, (ii) an
alleged breach by the Consultant of any agreement between the Consultant and any
third party, or (ii) any negligence by the Consultant or any other act or
omission of the Consultant, including, without limitation, any breach of this
Agreement by the Consultant.     6. DISCLOSURE AND ASSIGNMENT OF WORK RESULTING
FROM PROVISION OF SERVICES.     6.1 In this Agreement, “Innovations” means all
discoveries, designs, developments, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
trade secrets, know-how, ideas (whether or not protectable under trade secret
laws), mask works, trademarks, service marks, trade names and trade dress.
“Company Innovations” means Innovations that: (a) result or derive from the
provision of the Services or from the Consultant’s knowledge or use of
Confidential Information; (b) are conceived or made by the Consultant
(individually or in collaboration with others) in the course of provision of the
Services; (c) result from or derive from the use or application of the resources
of the Company, its affiliates or suppliers; (d) relate to the Business of the
Company or to actual or demonstrably anticipated research and development by the
Company or its affiliates; or (e) the Consultant, solely or jointly with others,
creates, derives, conceives, develops, makes or reduces to practice during the
Term.

 

 

- 8 -

 

6.2 All Company Innovations shall be the exclusive property of the Company and
the Company shall have sole discretion to deal with Company Innovations. The
Consultant agrees that no intellectual property rights in the Company
Innovations are or shall be retained by him. For greater certainty, all work
done during the Term by the Consultant for the Company or its affiliates is the
sole property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright shall vest
in the Company or the relevant affiliate, as the case may be.     6.3 The
Consultant agrees to maintain adequate and current records of all Company
Innovations, which records shall be and remain the property of the Company. The
Consultant agrees to promptly disclose and describe to the Company all Company
Innovations. The Consultant hereby does and will irrevocably assign to the
Company or the Company’s designee all of the Consultant’s right, title and
interest in and to any and all Company Innovations and all associated records.  
  6.4 In consideration of the benefits to be received by the Consultant under
the terms of this Agreement, the Consultant hereby irrevocably sells, assigns
and transfers, and agrees in the future to sell, assign and transfer all right,
title and interest in and to the Company Innovations and intellectual property
rights therein, including, without limitation, all patents, copyright,
industrial design, circuit topography and trademarks, and any goodwill
associated therewith in Canada, the United States and worldwide to the Company
and the Consultant shall hold all the benefits of the rights, title and interest
mentioned above in trust for the Company prior to the assignment to the Company,
save and except for any moral rights which the Consultant shall waive. To the
extent any of the rights, title and interest in and to Company Innovations
cannot be assigned by the Consultant to the Company, the Consultant hereby
grants to the Company an exclusive, royalty-free, transferable, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit those non-assignable
rights, title and interest, including, but not limited to, the right to make,
use, sell, offer for sale, import, have made, and have sold, the Company
Innovations. To the extent any of the rights, title and interest in and to the
Company Innovations can neither be assigned nor licensed by the Consultant to
the Company, the Consultant hereby irrevocably waives and agrees never to assert
the non-assignable and non-licensable rights, title and interest against the
Company, any of the Company’s successors in interest, or any of the Company’s
customers.

 

 

- 9 -

 



6.5 The Consultant agrees to perform, during and after the Term, all acts that
the Company deems necessary or desirable to permit and assist the Company, at
its expense, in obtaining, perfecting and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Company Innovations as
provided to the Company under this Agreement. If the Company is unable for any
reason to secure the Consultant’s signature to any document required to file,
prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, the Consultant hereby
irrevocably designates and appoints the Company and the Company’s duly
authorized officers and agents as the Consultant’s agents and attorneys-in-fact
to act for and on the Consultant’s behalf and instead of the Consultant to take
all lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights in, to and
under the Company Innovations, all with the same legal force and effect as if
executed by the Consultant. The foregoing is deemed a power coupled with an
interest and is irrevocable.     6.6 If the Consultant incorporates or permits
to be incorporated any Innovations relating in any way, at the time of
conception, reduction to practice, creation, derivation, development or making
of the Innovation, to the Company’s business or actual or demonstrably
anticipated research or development but which were conceived, reduced to
practice, created, derived, developed or made by the Consultant (solely or
jointly) either unrelated to the Consultant’s work for Company under this
Agreement or prior to the Effective Date (collectively, the “Out-of-Scope
Innovations”) into any of the Company Innovations, then the Consultant hereby
grants to the Company and the Company’s designees a royalty-free, transferable,
irrevocable, worldwide, fully paid-up license (with rights to sublicense through
multiple tiers of sublicensees) to fully use, practice and exploit all patent,
copyright, moral right, mask work, trade secret and other intellectual property
rights relating to the Out-of-Scope Innovations. Notwithstanding the foregoing,
the Consultant agrees that the Consultant shall not incorporate, or permit to be
incorporated, any Innovations conceived, reduced to practice, created, derived,
developed or made by others or any Out-of-Scope Innovations into any Company
Innovations without the Company’s prior written consent.     7. NON-INTERFERENCE
WITH BUSINESS     7.1 In this Agreement, “Business of the Company” means the
business of providing services for blockchain initial coin offerings.     7.2
The Consultant agrees that, during the Term, he will not, on his own behalf or
on behalf of or in connection with any third party, directly or indirectly, in
any capacity whatsoever, including, without limitation, as an employer,
employee, principal, agent, director, officer, joint venturer, partner,
shareholder or other equity holder, lender or other debt holder, independent
contractor, licensor, licensee, franchisor, franchisee, distributor, consultant,
financier, supplier or trustee, or by or through any company, cooperative,
partnership, trust, unincorporated association or otherwise, anywhere in North
America:

 

  (a) carry on, be engaged in, have any financial or other interest in or be
otherwise commercially involved in any endeavour, activity or business which is
in competition with the Business of the Company;         (b) canvass or solicit
the business of (or procure or assist the canvassing or soliciting of the
business of) any customer, prospective customer or supplier of the Company to
supply or purchase any goods or services that are substantially the same as or
in competition with goods or services supplied in the Business of the Company;

 

 

- 10 -

 

  (c) accept (or procure or assist the acceptance of) any business from any
customer, prospective customer, sales personnel or supplier that is
substantially the same as or in competition with the Business of the Company; or
        (d) supply (or procure or assist the supply of) any goods or services to
any customer, prospective customer, sales personnel or supplier that are
substantially the same as or in competition with the goods or services supplied
in the Business of the Company.

 

7.3 During the Term, and for a period of one (1) year immediately following the
termination or expiration of this Agreement, the Consultant agrees not to
solicit or induce any customer, prospective customer, supplier, sales personnel,
employee or independent contractor involved with the Company to terminate or
breach any employment, contractual or other relationship with Company, or to
otherwise discontinue or alter such third party’s relationship with the Company.
    7.4 During the Term, and for a period of six (6) months immediately
following the termination or expiration of this Agreement, the Consultant agrees
not to, on his own behalf or on behalf of or in connection with any third party,
directly or indirectly, in any capacity whatsoever, engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including without limitation the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Company or any of its affiliates, officers, directors, employees,
consultants or advisors.     8. General     8.1 This Agreement contains the
entire Agreement and obligation between the Parties with respect to its subject
matter. No amendment to this Agreement will be valid or effective unless in
writing and signed by both Parties.     8.2 The Parties agree that the
Consultant’s obligations under this Agreement are of a unique character that
gives them particular value, and that the Consultant’s breach of any of these
obligations will cause irreparable and continuing damage to the Company for
which money damages are insufficient. The Company is entitled to injunctive
relief, a decree for specific performance, and all other relief as may be proper
(including money damages if appropriate), without the need to post a bond.    
8.3 The Consultant acknowledges that the restrictions contained in Section 5, 6
and 7 are, in view of the nature of the Business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that any violation of any provision of those Sections could result in
irreparable injury to the Company. The Consultant agrees that, in the event it
violates any of the restrictions referred to in Section 5, 6 and 7, the Company
shall be entitled to such injunctive relief or other remedies at law or in
equity which the Court deems fit.

 

 

- 11 -



 

8.4 The Consultant expressly acknowledges that this Agreement is reasonable and
valid in all respects and irrevocably waives (and irrevocably agrees not to
raise) as a defence any issue of reasonableness in any proceeding to enforce any
provision of this Agreement, the intention of the Parties being to provide for
the legitimate and reasonable protection of the interests of the Company by
providing, without limitation, for the broadest scope, the longest duration and
the widest territory allowable by law.     8.5 The Consultant agrees to
indemnify the Company from all losses, claims, actions, damages, assessments or
demands (including reasonable legal fees and expenses) which result from
negligent acts or omissions of the Consultant in providing the Services.
Notwithstanding the foregoing, the Company agrees that the Consultant will be
covered by the Company’s Directors & Officers and Employment Practices Liability
Insurance, once such insurance is obtained by the Company.     8.6 Any notice,
request, demand or other communication hereunder shall be in writing and shall
be delivered as follows, with notice deemed given as indicated: (a) by personal
delivery, when actually delivered; (b) by overnight courier, upon written
verification of receipt; (c) by facsimile or email, when sent, if sent during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day; or (e) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth on the first page of this Agreement or
to such other address as either Party may advise the other in writing from time
to time in accordance with this Section 8.6.     8.7 Each Party will be
responsible for all of its own expenses, legal and other professional fees,
disbursements, and all other costs incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and all documents and
instruments relating hereto. The Parties agree that they have had adequate
opportunity to seek independent legal advice with respect to the subject matter
of this Agreement, and have either obtained such advice or consciously chosen
not to do so with full knowledge of the risks associated with not obtaining such
legal advice.     8.8 If any provision of this Agreement, including as to term
or geographical area, is held to be illegal, invalid or unenforceable under
present or future laws by any court of competent jurisdiction, such illegality,
invalidity or unenforceability shall not affect the legality, enforceability or
validity of any other provisions of this Agreement or of the same provision as
applied to any other fact or circumstance, and such illegal, unenforceable or
invalid provision shall be modified to the minimum extent necessary to make such
provision legal, valid or enforceable.     8.9 Time shall be of the essence of
this Agreement.     8.10 The Consultant may not sell, assign or transfer any
rights or interests created under this Agreement or delegate any of the
Consultant’s duties without the prior written consent of the Company.

 



 

- 12 -

 

8.11 The headings in this Agreement are inserted for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
Wherever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning the plural or feminine or a body politic or
corporate and vice versa where the context so requires.     8.12 This Agreement
will be governed by and construed in accordance with the laws of the State of
Nevada, and the federal laws of United States of America applicable therein, and
each Party irrevocably submits to the exclusive jurisdiction of courts of
competent jurisdiction in the State of Nevada.     8.13 This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which taken together shall be deemed to constitute one and
the same instrument. Counterparts may be executed either in original or
electronic form and the Parties agree that any signature delivered by electronic
transmission will be deemed to be the original signature of the delivering
Party.     8.14 Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of United States.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the day and
year first written above.

 

APPCOIN INNOVATIONS INC.

 

Per: /s/ Jimmy Geiskopf                             SIGNED, SEALED AND DELIVERED
BY )   MICHAEL A. BLUM IN THE PRESENCE )   OF: )     )     )   Witness Signature
)     ) /s/ Michael Blum Witness Name ) MICHAEL A. BLUM   )   Witness Address )
    )     )     )   Witness Occupation  

 

 

 

 

SCHEDULE A

 

SERVICES

 

Defined terms used but not otherwise defined in this Schedule A have the meaning
ascribed thereto in the Independent Consultant Agreement dated effective October
1, 2017 (the “Agreement”) between Michael A. Blum (the “Consultant”) and AppCoin
Innovations Inc. (the “Company”) of which this Schedule A forms part.

 

The Services to be provided by the Consultant under the Agreement are as
follows:

 

  (a) financial reporting, including oversight of preparation of financial
statements, reports and disclosure documents, coordination with any outside
accountant or auditor in the preparation of any regulatory disclosure documents,
and certifying required regulatory filings with applicable securities
commissions and stock exchanges;         (b) economic strategy and forecasting,
including studying, analyzing and reporting on trends and opportunities for
expansion and projection of Company growth and acquisitions or research;        
(c) preparation for and analyzing of, or preparing budgets for, the Company’s
business activities;         (d) undertaking financing activities and
supervising the Company’s investments;         (e) overseeing the Company’s
accounting, which will include reviewing and payment of expense reports and all
other Company expenses, and monitoring income of the Company and its affiliates;
        (f) reviewing communications Company personnel have with outside parties
that may affect any existing and future investments of, or funding for, the
Company;         (g) contributing to establishing and managing the Company’s
legal and compliance infrastructure; and         (h) such other activities as
are reasonably directed by the Board.

 

 

 

 

 

